
	
		II
		111th CONGRESS
		1st Session
		S. 2793
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2009
			Mr. Leahy (for himself
			 and Mr. Voinovich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Homeland Security Act of 2002 to provide for
		  clarification on the use of funds relating to certain homeland security grants,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening and Updating Resources and Equipment Act or the
			 SURE Act.
		2.Clarification on
			 use of funds relating to certain homeland security grants
			(a)In
			 generalSection 2008 of the
			 Homeland Security Act of 2002 (6 U.S.C. 609) is amended—
				(1)in subsection
			 (a)(4), by inserting before the semicolon at the end the following: ,
			 and any related maintenance agreements, user fees, or sustainment
			 costs; and
				(2)in subsection
			 (b)(3), by adding at the end the following:
					
						(C)Equipment
				maintenanceWith respect to
				the use of amounts awarded to a grant recipient under section 2003 or 2004 for
				equipment purchase and maintenance costs, the Administrator may not—
							(i)impose a limit on
				the amount of any such award that may be used to pay for such purchase and
				maintenance costs, including any costs referred to in subsection (a)(4);
				or
							(ii)impose any
				additional limitation, including any fiscal year limitation, beyond any
				limitation under this section, on the amount of any such award that may be used
				for a specific type, purpose, or category of equipment purchase or maintenance
				cost.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this section and shall apply to grants made under
			 section 2003 or 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604 and
			 605), in accordance with the provisions specified in section 2008 of such Act
			 (6 U.S.C. 609), as amended by subsection (a) of this section, on or after
			 October 1, 2008.
			
